Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The domestic priority date of 12/08/2020 is being acknowledged based on the US Provisional application 63/122,541.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    365
    119
    media_image1.png
    Greyscale

Claim(s) 1-3, 9, 12, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawase (US 20200393968 A1).
Claim 1. (Currently Amended) A storage system comprising:
a storage device comprising:
a storage medium configured to store host data; and
a storage controller, comprising a processor and a memory, configured to:
receive, from a host system, host storage commands for reading and writing the host data in the storage medium;
receive, from the host system, host compute commands for executing, using the processor, host compute tasks, wherein the host compute commands each:
target a set of host data in the storage medium;
define a host compute task for that host compute command; and
include a scheduling tag from the host system;
determine a storage processing state for executing host storage commands;
determine an idle state for executing background tasks in an absence of pending host storage commands; and
selectively execute, based on the scheduling tag of a first host compute command, a first host compute task during the idle state.

Referring to claim 1, a storage system comprising:
a storage device comprising:
a storage medium configured to store host data; and a storage controller, comprising a processor and a memory, configured to: ([Kawase, claim 15] A storage system for saving data received from a host computing device, the storage system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices)
	receive, from a host system, host storage commands for reading and writing the host data in the storage medium; ([Kawase, 0025] storage system 130 may function to process data record read/write I/O operations received from host computing device 120, 
	[Kawase, claim 15] program instructions to store the received data to the one or more computer-readable tangible storage devices on a record basis)
		receive, from the host system, host compute commands for executing, using the processor, host compute tasks, wherein the host compute commands each: ([Kawase, claim 15] program instructions to further compress the record utilizing a high-ratio compression method based on the record requiring further compression), (the Applicant defines a compute task/command as a [Applicant 0058] host data transformations, that read, process, and return or store derivative data. Compression is one such compute task. [Kawase, Claim 1] further mentions receiving data from the host device, and [Kawase, Claim 16] elaborates that this includes performing compression.)
target a set of host data in the storage medium; ([Kawase, claim 16] program instructions to perform a compression of the received data) (the received data is targeted for compression)
define a host compute task for that host compute command; and ([Kawase, claim 16] utilizing a low-ratio compression method;)
include a scheduling tag from the host system; ([Kawase, claim 16] program instructions to add, to the record, the record header, wherein the record header comprises a record ID,
[Kawase, 0041] compression program 134 receives, from host computing device 120, read I/O operation to read a compressed data record stored within storage 132, compression program 134 may read the header information of the data record to be read) (i.e., the scheduling tag/header is received from the host)
determine a storage processing state for executing host storage commands; ([Kawase, 0018] Through initial use of either a low-ratio compression method with a low CPU load or compression hardware to avoid excess CPU utilization which negatively influences the performance of the whole subsystem, HDC system 100 may allow a host write I/O operation to write a smaller amount of data to the storage than otherwise would be written with no data compression and thereby improves the performance of the host write I/O operation.); (because the system aims to reduce the CPU load, the system must determine the system processing state in order to allow tasks to proceed.)
determine an idle state for executing background tasks in an absence of pending host storage commands; and ([Kawase, 0018] Afterwards, while HDC system 100 is not processing a host I/O operation, HDC system 100 may implement a background re-compression process to internally read out a written data record, decompress the read data record, compress the decompressed data record with a high compression ratio, and write the compressed data record back to storage.)
selectively execute, based on the scheduling tag of a first host compute command, a first host compute task during the idle state. ([Kawase, 0019] the background re-compression process may selectively choose a data record to be re-compressed by consulting record header information. ([Kawase, 0018] the present invention may include a high data compression (HDC) system 100, described below, which provides a method for implementing a high data compression ratio utilizing low-ratio compression and delayed high-ratio compression with data record header information.). (The Applicant defines the first and second host compute tasks/commands as [Applicant 0009] delayed and real-time, respectively. That is, the first host compute command [Applicant 0008] executes during the idle state. This makes the first command the equivalent of Kawase’s high-ratio compression, which also executes in the background. The second command, which executes in the real-time, is equivalent to Kawase’s low-ratio compression.)

Referring to Claim 2, Kawase teaches the storage system of claim 1, wherein the storage controller is further configured to:
	selectively execute, based on the scheduling tag of a second host compute command, a second host compute task during the storage processing state. ([Kawase, 0018] the present invention may include a high data compression (HDC) system 100, described below, which provides a method for implementing a high data compression ratio utilizing low-ratio compression and delayed high-ratio compression with data record header information.). 

Referring to Claim 3, Kawase teaches the storage system of claim 2, wherein:
	the scheduling tag of the first host compute command indicates a delayed compute task; and
	the scheduling tag of the second host compute command indicates a real-time compute task. ([Kawase, 0019] when writing a data record, adds a header which may include a record ID, information indicative of an implemented compression method, and lengths of the record before and after compression of the record.)

Referring to Claim 9, Kawase teaches the storage system of claim 2, further comprising the host system, wherein the host system comprises:
	a host processor;
a host memory; 
a request handler configured to:
determine compute requests for at least one host application ([Kawase Fig. 5; 0024] In embodiments of the present invention, host computing device 120 may send data record read/write I/O operations for processing by storage system 130. … Host computing device 120 may be described, generally, with respect to FIG. 5 below. [0025] Storage system 130 may be described generally with respect to FIG. 5 below.); and
	generate, based on the compute requests, host compute commands, wherein the host compute commands include the first host compute command and the second host compute command ([Kawase 0041] In an embodiment where compression program 134 receives, from host computing device 120, read I/O operation to read a compressed data record stored within storage 132, compression program 134 may read the header information of the data record to be read, identify the implemented compression method of the data from the header information on the record basis, decompress the compressed data in accordance with the identified compression method(s), and send, via network 110, the decompressed data to host computing device 120.) (i.e., in response to the compute request, the host determines whether to use a low- or high-compression method (second or first command) to generate/execute.); and  
	a task segregation engine configured to:
	determine the first host compute task ([Kawase 0038] Referring to step S250, in response to determining that the compression ratio is less than the threshold value, compression program 134 may read the data record, from storage 132, by decompressing the data record with a decompression method corresponding to the compression method described in the header information of the data record onto a system memory. Compression program 134 may then perform a second compression on the decompressed data utilizing a high-ratio compression method.); and
	add, to the first host compute command, the scheduling tag of the first host compute command ([Kawase, claim 15] program instructions to update the record header information to reflect details of the utilized a high-ratio compression method). 

Referring to Claim 12, Kawase teaches a computer-implemented method comprising:
receiving, by a storage device and from a host system, host storage commands for reading and writing host data in a storage medium of the storage device ([Kawase, claim 15] program instructions to store the received data to the one or more computer-readable tangible storage devices on a record basis);
receiving, by the storage device and from a host system, host compute commands for executing host compute tasks, ([Kawase, claim 15] A storage system for saving data received from a host computing device, … program instructions to further compress the record utilizing a high-ratio compression method based on the record requiring further compression) (the Applicant defines a compute task/command as a [Applicant 0058] host data transformations, that read, process, and return or store derivative data. Compression is one such compute task. [Kawase, Claim 15] further mentions receiving data from the host device, and [Kawase, Claim 16] elaborates that this includes performing compression.)
wherein the host compute commands each:
target a set of host data in the storage medium; ([Kawase, claim 16] program instructions to perform a compression of the received data) (the received data is targeted for compression)
define a host compute task for that host compute command; and ([Kawase, claim 16] utilizing a low-ratio compression method;)
include a scheduling tag from the host system; ([Kawase, claim 16] program instructions to add, to the record, the record header, wherein the record header comprises a record ID,
[Kawase, 0041] compression program 134 receives, from host computing device 120, read I/O operation to read a compressed data record stored within storage 132, compression program 134 may read the header information of the data record to be read) (i.e., the scheduling tag/header is received from the host)
determining, by the storage device, a storage processing state for executing host storage commands ([Kawase, 0018] Through initial use of either a low-ratio compression method with a low CPU load or compression hardware to avoid excess CPU utilization which negatively influences the performance of the whole subsystem, HDC system 100 may allow a host write I/O operation to write a smaller amount of data to the storage than otherwise would be written with no data compression and thereby improves the performance of the host write I/O operation.); (because the system aims to reduce the CPU load, the system must determine the system processing state in order to allow tasks to proceed.)
	determining, by the storage device, an idle state for executing background tasks in an absence of pending host storage commands ([Kawase, 0018] Afterwards, while HDC system 100 is not processing a host I/O operation, HDC system 100 may implement a background re-compression process to internally read out a written data record, decompress the read data record, compress the decompressed data record with a high compression ratio, and write the compressed data record back to storage.);
	selectively executing, by the storage device and based on the scheduling tag of a first host compute command, a first host compute task during the idle state ([Kawase, 0019] the background re-compression process may selectively choose a data record to be re-compressed by consulting record header information. ([Kawase, 0018] the present invention may include a high data compression (HDC) system 100, described below, which provides a method for implementing a high data compression ratio utilizing low-ratio compression and delayed high-ratio compression with data record header information.); and
	selectively executing, by the storage device and based on the scheduling tag of a second host compute command, a second host compute task during the storage processing state. ([Kawase, 0018] the present invention may include a high data compression (HDC) system 100, described below, which provides a method for implementing a high data compression ratio utilizing low-ratio compression and delayed high-ratio compression with data record header information.) 

Referring to Claim 17, Kawase teaches the computer-implemented method of claim 12, further comprising:
determining, by the host system, compute requests for at least one host application ([Kawase Fig. 5; 0024] In embodiments of the present invention, host computing device 120 may send data record read/write I/O operations for processing by storage system 130. … Host computing device 120 may be described, generally, with respect to FIG. 5 below. [0025] Storage system 130 may be described generally with respect to FIG. 5 below.);
generating, by the host system and based on the compute requests, host compute commands, wherein the host compute commands include the first host compute command and the second host compute command ([Kawase 0041] In an embodiment where compression program 134 receives, from host computing device 120, read I/O operation to read a compressed data record stored within storage 132, compression program 134 may read the header information of the data record to be read, identify the implemented compression method of the data from the header information on the record basis, decompress the compressed data in accordance with the identified compression method(s), and send, via network 110, the decompressed data to host computing device 120.);
adding, by the host system and to the first host compute command, the scheduling tag of the first host compute command ([Kawase, claim 15] program instructions to update the record header information to reflect details of the utilized a high-ratio compression method);
adding, by the host system and to the second host compute command, the scheduling tag of the second host compute command ([Kawase, 0019] when writing a data record, adds a header which may include a record ID, information indicative of an implemented compression method, and lengths of the record before and after compression of the record.); and
sending, by the host system, the host compute commands to the storage device ([Kawase, 0045] The compression program 134 in storage system 130 is stored in persistent storage 908 for execution by one or more of the respective computer processor(s) 904 via one or more memories of memory 906.).

Referring to Claim 20, Kawase teaches a system comprising:
a storage device comprising a storage medium configured to store host data ([Kawase, claim 15]  program instructions stored on at least one of the one or more computer-readable tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more memories);
means for receiving, from a host system, host storage commands for reading and writing the host data in the storage medium; ([Kawase, 0025] storage system 130 may function to process data record read/write I/O operations received from host computing device 120, 
[Kawase, claim 15] program instructions to store the received data to the one or more computer-readable tangible storage devices on a record basis)
means for receiving, from a host system, host compute commands for executing host compute tasks tasks, ([Kawase, claim 15] program instructions to further compress the record utilizing a high-ratio compression method based on the record requiring further compression), (the Applicant defines a compute task/command as a [Applicant 0058] host data transformations, that read, process, and return or store derivative data. Compression is one such compute task. [Kawase, Claim 15] further mentions receiving data from the host device, and [Kawase, Claim 16] elaborates that this includes performing compression.)
wherein the host compute commands each:
target a set of host data in the storage medium; ([Kawase, claim 16] program instructions to perform a compression of the received data) (the received data is targeted for compression)
define a host compute task for that host compute command; and ([Kawase, claim 16] utilizing a low-ratio compression method;)
include a scheduling tag from the host system; ([Kawase, claim 16] program instructions to add, to the record, the record header, wherein the record header comprises a record ID,
[Kawase, 0041] compression program 134 receives, from host computing device 120, read I/O operation to read a compressed data record stored within storage 132, compression program 134 may read the header information of the data record to be read) (i.e., the scheduling tag/header is received from the host)
means for determining a storage processing state for executing host storage commands ([Kawase, 0018] Through initial use of either a low-ratio compression method with a low CPU load or compression hardware to avoid excess CPU utilization which negatively influences the performance of the whole subsystem, HDC system 100 may allow a host write I/O operation to write a smaller amount of data to the storage than otherwise would be written with no data compression and thereby improves the performance of the host write I/O operation.);
means for determining an idle state for executing background tasks in an absence of pending host storage commands; and ([Kawase, 0018] Afterwards, while HDC system 100 is not processing a host I/O operation, HDC system 100 may implement a background re-compression process to internally read out a written data record, decompress the read data record, compress the decompressed data record with a high compression ratio, and write the compressed data record back to storage.) (because the system aims to reduce the CPU load, the system must determine the system processing state in order to allow tasks to proceed.)
means for selectively executing, based on the scheduling tag of a first host compute command, a first host compute task during the idle state. ([Kawase, 0019] the background re-compression process may selectively choose a data record to be re-compressed by consulting record header information. ([Kawase, 0018] the present invention may include a high data compression (HDC) system 100, described below, which provides a method for implementing a high data compression ratio utilizing low-ratio compression and delayed high-ratio compression with data record header information.) (The Applicant defines the first and second host compute tasks/commands as [Applicant 0009] delayed and real-time, respectively. That is, the first host compute command [Applicant 0008] executes during the idle state. This makes the first command the equivalent of Kawase’s high-ratio compression, which also executes in the background. The second command, which executes in the real-time, is equivalent to Kawase’s low-ratio compression.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, 10-11, 13-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase (US 20200393968 A1) as applied to claims 1-3, 9, 12, 17, and 20 above, and further in view of Lindsley (US 6128672 A).
Referring to Claim 4, Kawase does not explicitly teach allocation of tasks to a task queue. Kawase does disclose task prioritization. Lindsley in view of Kawase teaches the storage system of claim 2, wherein the storage controller is further configured to:
allocate host storage tasks from the host storage commands to a storage processing queue; ([Lindsley Col 11 lines 29-45] The Add Task register 462 is used to issue a command to add a new task to the task set. The Add Task function 123 in the Task Scheduling Programming Interface 12 is described in detail in FIG. 7, numeral 700. The Add task function 123 first adds a new task object to the data structures 11 via data path 21 to configure the context of the new task (task object) 1232 and links the new task object into the Ready Task Queue as specified by the new task priority 1233. The Add Task function 123 then writes the priority of the new task to the Add Task register 462 as shown in 1234. The priority of the new task is transferred to the Parameter register 460 and the Add Task bit is set in the Task Command register 465. To ensure the Add Task command has been completed 1235, the add task function 123 waits until the TSA (task scheduling accelerator) has cleared the Add Task Bit in the Task Command register 465.) (Lindsley defines a task as “an independent entity of computing” [Col 1 line 47], which includes storage manipulation.)
allocate background tasks to an idle state processing queue ([Lindsley Col 16 lines 10-19] In the situation where a Semaphore Count 115 is negative, the negative value indicates how many tasks are waiting for the semaphore and equivalently, how many tasks are linked into the Semaphore Lists 112. The Head Nodes 113 and 114 are stored contiguously in memory such that a single integer can reference either list. If the integer is zero, it references the highest priority ready task queue 113. If the integer is less than the number of priorities, the integer references a lower priority list.); (i.e., a background queue)
allocate, based on the scheduling tag of the first host compute command, the first host compute task to the idle state processing queue; and allocate, based on the scheduling tag of the second host compute command, the second host compute task to the storage processing queue. ([Lindsley Col 2 lines 12-18] When an event is generated for a semaphore that has a list of tasks pending, the task 206 at the head of the list becomes ready for execution. At this time, the task scheduling function 207 must determine if this task should be selected for execution (second host compute task) or if it should be put in a list with other ready tasks to be executed at a later time (first host compute task). This decision is based on the priority of the task that is currently executing compared to the priority of the task that has just become ready.) (Lists can range from ready to execute to idle [Col 16 lines 24-27; Col 9 line 43])
Kawase and Lindsley are analogous art because they are both from the same field of endeavor in digital data processing. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Kawase and Lindsley before them to modify the background operation of Kawase to include the queue operations of Lindsley. The reason or motivation for doing so would be to remove the ([Lindsley Col 2 lines 54-55] inefficiencies in a preemptive prioritized task scheduling system). 

Referring to Claim 5, Kawase in view of Lindsley teaches the storage system of claim 4, wherein the storage controller is further configured to:
selectively execute, before the background tasks in the idle state processing queue, the first host compute task ([Kawase, 0019] the background re-compression process may selectively choose a data record to be re-compressed by consulting record header information. ([Kawase, 0018] the present invention may include a high data compression (HDC) system 100, described below, which provides a method for implementing a high data compression ratio utilizing low-ratio compression and delayed high-ratio compression with data record header information.).

Referring to Claim 6, Kawase does not explicitly teach queue operations. Kawase does disclose schedule tags. Lindsley in view of Kawase teaches the storage system of claim 4, wherein:
the idle state processing queue include a plurality of background tasks ([Lindsley Col 16 lines 17-19] If the integer is less than the number of priorities, the integer references a lower priority list 113.);
each background task of the plurality of background tasks includes a background task priority value ([Lindsley Col 15 lines 59-61] The simplest information the task object stores is the task priority and the context of the task. [Col 8 lines 1-5] In a multi-tasking system, tasks are switched by changing the processor "context". Context is the current information representing the execution state of the task. This typically consists of all of the processor's registers and any additional globally shared resources.);
the idle state processing queue has a queue order based on the background task priority values ([Lindsley Col 15 line 66-Col 16 line 1] tasks of lower priority are linked into lists further from the top of the head nodes.);
the scheduling tag of the first host compute command includes a compute task priority value ([Lindsley Col 2 lines 13-18] At this time, the task scheduling function 207 must determine if this task should be selected for execution or if it should be put in a list with other ready tasks (first host compute commands) to be executed at a later time. This decision is based on the priority of the task that is currently executing compared to the priority of the task that has just become ready.);
and the storage controller is further configured to insert, based on a comparison of the compute task priority value and adjacent background task priority values of adjacent background tasks in the queue order of the idle state processing queue, the first host compute task between the adjacent background tasks in the queue order of the idle state processing queue. ([Lindsley Col 7 lines 12-20] The TSA implements a model of task scheduling where tasks are prioritized and lower priority tasks may be preempted if a higher priority task becomes ready. The TSA may execute commands to add a task, exit the current task, yield to another task at the same priority, modify the current task priority, pend for semaphores or post a semaphore. Using these basic functions, real-time operating system functionality may be developed.) (i.e., modifying a task’s priority may put the task between adjacent tasks.)

Referring to Claim 8, Kawase does not explicitly teach queue operations. Kawase does disclose schedule tags. Lindsley in view of Kawase teaches the storage system of claim 4, wherein the storage controller is further configured to:
	selectively execute, responsive to the storage processing queue being empty, a portion of the first host compute task during the storage processing state ([Lindsley Col 7 lines 12-14] The TSA implements a model of task scheduling where tasks are prioritized and lower priority tasks may be preempted if a higher priority task becomes ready.). (i.e., low-priority background tasks will execute only when a higher-priority storage processing tasks have been completed.)

Referring to Claim 10, Kawase does not explicitly teach delayed tasks. Kawase does disclose schedule tags. Lindsley in view of Kawase teaches the storage system of claim 9, wherein:
the request handler is further configured to generate a plurality of delayed host compute tasks; ([Lindsley Col 16 lines 10-14] In the situation where a Semaphore Count 115 is negative, the negative value indicates how many tasks are waiting for the semaphore and equivalently, how many tasks are linked into the Semaphore Lists 112.)
the plurality of delayed host compute tasks includes the first host compute task; ([Lindsley Col 16 lines 14-19] The Head Nodes 113 and 114 are stored contiguously in memory such that a single integer can reference either list. If the integer is zero, it references the highest priority ready task queue 113. If the integer is less than the number of priorities, the integer references a lower priority list.)
the task segregation engine is further configured to add a delayed scheduling tag to each host compute command for each delayed compute task of the plurality of delayed host compute tasks ([Lindsley Col 7 lines 12-20] The TSA implements a model of task scheduling where tasks are prioritized and lower priority tasks may be preempted if a higher priority task becomes ready. The TSA may execute commands to add a task, exit the current task, yield to another task at the same priority, modify the current task priority, pend for semaphores or post a semaphore. Using these basic functions, real-time operating system functionality may be developed. [Col 9 lines 12-13] Modify Priority--This bit is set when the currently executing task changes its priority.); and 
the storage controller is further configured to:
accumulate, during the storage processing state, background tasks in an idle state processing queue ([Lindsley Col 16 lines 10-19] In the situation where a Semaphore Count 115 is negative, the negative value indicates how many tasks are waiting for the semaphore and equivalently, how many tasks are linked into the Semaphore Lists 112. The Head Nodes 113 and 114 are stored contiguously in memory such that a single integer can reference either list. If the integer is zero, it references the highest priority ready task queue 113. If the integer is less than the number of priorities, the integer references a lower priority list.); and
accumulate, during the storage processing state, the plurality of delayed host compute tasks in the idle state processing queue ([Lindsley Col 20 lines 38-41] The number of ready tasks at the priority level specified by the current execution priority is incremented 41223 because the task being preempted is moved to this list.). 

Kawase and Lindsley are analogous art because they are both from the same field of endeavor in digital data processing. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Kawase and Lindsley before them to modify the background operation of Kawase to include the queue operations of Lindsley. The reason or motivation for doing so would be to prioritize task execution in the background state [Lindsley Col 2 lines 12-18]. 

Referring to Claim 11, Kawase does not explicitly teach processor state. Kawase does disclose background processing. Lindsley in view of Kawase teaches the storage system of claim 10, wherein:
the storage controller is further configured to: 
receive control commands for changing among:
the storage processing state ([Lindsley Col 8 lines 1-3] In a multi-tasking system, tasks are switched by changing the processor "context". Context is the current information representing the execution state of the task. [Col 8 lines 15-16] It is possible that the currently executing task was in the process of writing a task command to the TSA.); 
the idle state ([Lindsley Col 2 lines 49-50] If a task is not found, the processor is put into an idle state until a task becomes ready.); and 
a power saving state ([Lindsley Col 25 lines 59-62] In many situations, the host processor implements a "wait" instruction. The "wait" places the processor in the low power state. This low power state is typically exited by an interrupt that the TSA provides.); 
	determine, based on the accumulated background tasks and the accumulated plurality of delayed host compute tasks in the idle state processing queue, an idle processing time ([Lindsley Col 26 lines 23-35] If the decision 413222 indicates the host processor is not currently idle, then the State Machine 41 determines if the priority of the first task pending on the semaphore is higher than the current execution priority 413224. This is performed by comparing the value in the Semaphore Post Priority register 452 to the Current Execution Priority 44. If the decision 413224 is false, this indicates the task that was pending on the semaphore was the same or lower priority than the currently executing task. In this situation, the currently executing task remains executing (no preemption) but the task that was pending on the semaphore now becomes ready. The task needs to be moved from the semaphore list to the ready task list.); and
	send the idle processing time to the host system ([Lindsley Col 18 line 66-Col 19 line 1] Clearing the Idle bit handshakes with the TSA to let it know that the host processor is entering an idle mode.);
the host system further comprises a time manager ([Lindsley Col 8 line 67] task scheduling accelerator (TSA)) (TSA sets the task priority and the idle bit in order to improve process time); and
the time manager is configured to:
monitor an idle state elapsed time during the idle state ([Lindsley Col 18 lines 63-66] When the task set is idle, the host processor sets up an idle loop 10741 and clears the Idle bit in the Interrupt Command register 43 as shown in 10742.); and
delay a control command for the power saving state until the idle state elapsed time meets the idle processing time ([Lindsley Col 19 lines 1-4] After the task switch procedure, the TSA-ISR returns. This either switches to a new task if a new task context was loaded, or, idles the processor if no task was loaded. [Col 10 lines 62-66] Activity that brings the State Machine 41 out of low power 4180 is any of the loop conditions being true. Since the state machine is turned off when in low power, activity is detected by direct hard-wired logic to the state machine.). 

Referring to Claim 13, Kawase does not explicitly teach queue operations. Kawase does disclose background processing. Lindsley in view of Kawase teaches the computer-implemented method of claim 12, further comprising:
allocating, by the storage device, host storage tasks from the host storage commands to a storage processing queue ([Lindsley Col 11 lines 29-45] The Add Task register 462 is used to issue a command to add a new task to the task set. The Add Task function 123 in the Task Scheduling Programming Interface 12 is described in detail in FIG. 7, numeral 700. The Add task function 123 first adds a new task object to the data structures 11 via data path 21 to configure the context of the new task (task object) 1232 and links the new task object into the Ready Task Queue as specified by the new task priority 1233. The Add Task function 123 then writes the priority of the new task to the Add Task register 462 as shown in 1234. The priority of the new task is transferred to the Parameter register 460 and the Add Task bit is set in the Task Command register 465. To ensure the Add Task command has been completed 1235, the add task function 123 waits until the TSA (task scheduling accelerator) has cleared the Add Task Bit in the Task Command register 465.);
allocating, by the storage device, background tasks to an idle state processing queue ([Lindsley Col 16 lines 10-19] In the situation where a Semaphore Count 115 is negative, the negative value indicates how many tasks are waiting for the semaphore and equivalently, how many tasks are linked into the Semaphore Lists 112. The Head Nodes 113 and 114 are stored contiguously in memory such that a single integer can reference either list. If the integer is zero, it references the highest priority ready task queue 113. If the integer is less than the number of priorities, the integer references a lower priority list.);
allocating, by the storage device and based on the scheduling tag of the first host compute command, the first host compute task to the idle state processing queue; and allocating, by the storage device and based on the scheduling tag of the second host compute command, the second host compute task to the storage processing queue ([Lindsley Col 16 lines 10-19] In the situation where a Semaphore Count 115 is negative, the negative value indicates how many tasks are waiting for the semaphore and equivalently, how many tasks are linked into the Semaphore Lists 112. The Head Nodes 113 and 114 are stored contiguously in memory such that a single integer can reference either list. If the integer is zero, it references the highest priority ready task queue 113. If the integer is less than the number of priorities, the integer references a lower priority list.).

Kawase and Lindsley are analogous art because they are both from the same field of endeavor in digital data processing. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Kawase and Lindsley before them to modify the background operation of Kawase to include the queue operations of Lindsley. The reason or motivation for doing so would be to remove the ([Lindsley Col 2 lines 54-55] inefficiencies in a preemptive prioritized task scheduling system). 

Referring to Claim 14, Kawase in view of Lindsley teaches the computer-implemented method of claim 13, further comprising:
selectively executing, by the storage device and before executing the background tasks in the idle state processing queue, the first host compute task. ([Kawase, 0019] the background re-compression process may selectively choose a data record to be re-compressed by consulting record header information. ([Kawase, 0018] the present invention may include a high data compression (HDC) system 100, described below, which provides a method for implementing a high data compression ratio utilizing low-ratio compression and delayed high-ratio compression with data record header information.).

Referring to Claim 15, Kawase does not explicitly teach queue operations. Kawase does disclose background processing. Lindsley in view of Kawase teaches the computer-implemented method of claim 13, further comprising:
ordering, by the storage device and based on a background task priority value for each background task of a plurality of background tasks, the idle state processing queue in a queue order ([Lindsley Col 15 lines 59-61] The simplest information the task object stores is the task priority and the context of the task. [Col 8 lines 1-5] In a multi-tasking system, tasks are switched by changing the processor "context". Context is the current information representing the execution state of the task. This typically consists of all of the processor's registers and any additional globally shared resources. [Col 35 lines 6-10] If the Take New From register is valid, the Interrupt Service Routine 7612 removes the task at the head of the list specified by the Take New From register and sets this as the current task for execution.); and 
inserting, by the storage device and based on a comparison of a compute task priority value and adjacent background task priority values of adjacent background tasks in the queue order of the idle task processing queue, the first host compute task between the adjacent background tasks in the queue order of the idle task processing queue, wherein the scheduling tag of the first host compute command includes the compute task priority value. ([Lindsley Col 7 lines 12-20] The TSA implements a model of task scheduling where tasks are prioritized and lower priority tasks may be preempted if a higher priority task becomes ready. The TSA may execute commands to add a task, exit the current task, yield to another task at the same priority, modify the current task priority, pend for semaphores or post a semaphore. Using these basic functions, real-time operating system functionality may be developed.)

Referring to Claim 16, Kawase does not explicitly teach queue operations. Kawase does disclose task prioritization. Lindsley in view of Kawase teaches the computer-implemented method of claim 13, further comprising:
selectively executing, by the storage device and responsive to the storage processing queue being empty, a portion of the first host compute task during the storage processing state ([Lindsley Col 7 lines 12-14] The TSA implements a model of task scheduling where tasks are prioritized and lower priority tasks may be preempted if a higher priority task becomes ready.).

Claim 18, Kawase does not explicitly teach delayed tasks. Kawase does disclose schedule tags. Lindsley in view of Kawase teaches the computer-implemented method of claim 17, further comprising:
generating, by the host system, a plurality of delayed host compute tasks ([Lindsley Col 16 lines 10-14] In the situation where a Semaphore Count 115 is negative, the negative value indicates how many tasks are waiting for the semaphore and equivalently, how many tasks are linked into the Semaphore Lists 112.), wherein the plurality of delayed host compute tasks includes the first host compute task ([Lindsley Col 16 lines 14-19] The Head Nodes 113 and 114 are stored contiguously in memory such that a single integer can reference either list. If the integer is zero, it references the highest priority ready task queue 113. If the integer is less than the number of priorities, the integer references a lower priority list.);
adding, by the host system, a delayed scheduling tag to each host compute command for each delayed compute task of the plurality of delayed host compute tasks ([Lindsley Col 7 lines 12-20] The TSA implements a model of task scheduling where tasks are prioritized and lower priority tasks may be preempted if a higher priority task becomes ready. The TSA may execute commands to add a task, exit the current task, yield to another task at the same priority, modify the current task priority, pend for semaphores or post a semaphore. Using these basic functions, real-time operating system functionality may be developed. [Col 9 lines 12-13] Modify Priority--This bit is set when the currently executing task changes its priority.);
accumulating, by the storage device and during the storage processing state, background tasks in an idle state processing queue ([Lindsley Col 16 lines 10-19] In the situation where a Semaphore Count 115 is negative, the negative value indicates how many tasks are waiting for the semaphore and equivalently, how many tasks are linked into the Semaphore Lists 112. The Head Nodes 113 and 114 are stored contiguously in memory such that a single integer can reference either list. If the integer is zero, it references the highest priority ready task queue 113. If the integer is less than the number of priorities, the integer references a lower priority list.); and
accumulating, by the storage device and during the storage processing state, the plurality of delayed host compute tasks, in the idle state processing queue ([Lindsley Col 20 lines 38-41] The number of ready tasks at the priority level specified by the current execution priority is incremented 41223 because the task being preempted is moved to this list.).

Kawase and Lindsley are analogous art because they are both from the same field of endeavor in digital data processing. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Kawase and Lindsley before them to modify the background operation of Kawase to include the queue operations of Lindsley. The reason or motivation for doing so would be to prioritize task execution in the background state [Lindsley Col 2 lines 12-18]. 

Referring to Claim 19, Kawase does not explicitly teach processor state. Kawase does disclose background processing. Lindsley in view of Kawase teaches the computer-implemented method of claim 18, further comprising:
receiving, by the storage device and from the host system, control commands for changing among:
the storage processing state ([Lindsley Col 8 lines 1-3] In a multi-tasking system, tasks are switched by changing the processor "context". Context is the current information representing the execution state of the task. [Col 8 lines 15-16] It is possible that the currently executing task was in the process of writing a task command to the TSA.);
the idle state ([Lindsley Col 2 lines 49-50] If a task is not found, the processor is put into an idle state until a task becomes ready.); and
a power saving state ([Lindsley Col 25 lines 59-62] In many situations, the host processor implements a "wait" instruction. The "wait" places the processor in the low power state. This low power state is typically exited by an interrupt that the TSA provides.);
determining, based on the accumulated background tasks and the accumulated plurality of delayed host compute tasks in the idle state processing queue, an idle processing time ([Lindsley Col 26 lines 23-35] If the decision 413222 indicates the host processor is not currently idle, then the State Machine 41 determines if the priority of the first task pending on the semaphore is higher than the current execution priority 413224. This is performed by comparing the value in the Semaphore Post Priority register 452 to the Current Execution Priority 44. If the decision 413224 is false, this indicates the task that was pending on the semaphore was the same or lower priority than the currently executing task. In this situation, the currently executing task remains executing (no preemption) but the task that was pending on the semaphore now becomes ready. The task needs to be moved from the semaphore list to the ready task list.);
monitoring, by the host system, an idle state elapsed time for the storage device during the idle state ([Lindsley Col 18 lines 63-66] When the task set is idle, the host processor sets up an idle loop 10741 and clears the Idle bit in the Interrupt Command register 43 as shown in 10742.); and
delaying, by the host system, a control command for the power saving mode until the idle state elapsed time meets the idle processing time ([Lindsley Col 19 lines 1-4] After the task switch procedure, the TSA-ISR returns. This either switches to a new task if a new task context was loaded, or, idles the processor if no task was loaded. [Col 10 lines 62-66] Activity that brings the State Machine 41 out of low power 4180 is any of the loop conditions being true. Since the state machine is turned off when in low power, activity is detected by direct hard-wired logic to the state machine.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160203049 A1).
Referring to Claim 7, Kawase does not explicitly teach types of background tasks. Kawase does disclose background processing. Kim in view of Kawase teaches the storage system of claim 4, wherein the background tasks are selected from:
garbage collection tasks;
media scan tasks;
wear levelling tasks;
internal data migration tasks; and
storage device health tracking tasks. ([Kim 0147] The background operation includes operations such as wear-level management and garbage collection.) (Garbage collection scans the media and internally migrates the data, as does wear-leveling. Wear leveling is part of a device health tracking.)

Kawase and Kim are analogous art because they are both from the same field of endeavor in computer instruction code. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Kawase and Kim before them to modify the background operation of Kawase to include the types of background operations of Kim. It is a well-known and predictable practice to combine prior art elements according to known methods to yield predictable results, and that it could be used in background operations. Therefore, it would have been obvious to combine Kawase and Kim to obtain the invention as specified in the application claims.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
The Applicant states: 
“The header is generated by the storage system, not received from the host computing device. Further, the initial compression is part of receiving data from the host computing device (e.g., a host storage command) and the secondary compression appears to be a background activity executed by the storage system without further intervention from the host computing device. No host compute command is issued or received for either compression task, let alone host compute commands that target a set of host data, define a host compute task, and include a scheduling tag from the host system.”
However, [Kawase, 0041] clearly states that the compression program receives the header/tag from the host. As written, there is no limitation as to where the tag is generated. [Kawase, 0036-7] describes the compression program using the header to identify records and determine the compression level, and determine whether to further compress the data if required. [Kawase Claim 15] further mentions receiving data from the host device, and [Kawase Claim 16] elaborates that this includes performing compression. The first command is the equivalent of Kawase’s high-ratio compression, which can execute in the background, as demanded by the Applicant Claim 1 limitation. Additionally, [Kawase 0037-8] describes this step being executed normally, in the foreground. The second command, which executes in the real-time, is equivalent to Kawase’s low-ratio compression. The commands target the received data, and use the header/tag to determine which method to use to compress the data, as described above.

In response to applicant's argument that Lindsley is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Lindsley modifies Kawase to include queue operations. Both references are from the same field of endeavor in digital data processing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 7:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136